831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David CULP, Petitioner-Appellant,v.Patrick KEOHANE, Warden, Respondent-Appellee.
No. 87-5442.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief under 28 U.S.C. Sec. 2241.  He seeks to overturn the result of a prison disciplinary hearing which was held while petitioner was incarcerated at Federal Correctional Institution, Memphis, Tennessee.  The magistrate to whom the matter was referred recommended dismissing the petition.  The district court later adopted this recommendation and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the magistrate's report and recommendation of May 27, 1986, and adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.